Citation Nr: 1813342	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-14 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for sensorineural bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel

INTRODUCTION

The Veteran has a period of active duty service from March 1964 to March 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This appeal was processed using the Legacy Content Manager Documents, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that all possible assistance in developing the Veteran's claims for sensorineural bilateral hearing loss and tinnitus may not have been accomplished.  Additional action is in order to satisfy the VA's duty to assist in developing the claim.

On a January 2012 VA examination the examiner diagnosed the Veteran with sensorineural bilateral hearing loss and tinnitus, however; the examiner did not opine as to the etiology of the Veteran's hearing loss or tinnitus and whether his hearing disabilities are due to acoustic trauma in-service.

On a December 2015 private examination, the examiner diagnosed the Veteran with sensorineural bilateral hearing loss and tinnitus.  The examiner also opined that it is more likely than not that the Veteran's hearing loss and tinnitus is due to acoustic trauma in-service.  The rationale for the conclusion, to include whether any other records were considered, was not set forth, and this this opinion alone is insufficient to decide the claim.

Based on the Veteran's above January 2012 VA examination and the December 2015 VA private examination, a more thorough examination is required to determine the etiology of the Veteran's current disabilities and whether they are service connected. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  All attempts to obtain records should be documented in the claims folder.

2. Thereafter, the AOJ is to schedule and complete a VA audiometric examination to determine if the Veteran has a current disability regarding sensorineural bilateral hearing loss and tinnitus, and whether the etiology of either disability is related to service. 

The examiner must be given access to all records contained in Virtual VA and VBMS, and a notation must be made that review of all records has been accomplished.  After a thorough review of the medical history, the examiner is requested to prepare an addendum opinion which answers the following questions:

a) Does the Veteran currently have a bilateral sensorineural hearing loss or tinnitus?  The examiner is specifically requested to address the Veteran's STR's, VA examinations, and any other private or VA treatment record that suggests the presence of a bilateral sensorineural hearing loss and or tinnitus. 

b) If the answer to a) is yes, taking into consideration the Veteran's service treatment records STR's, lay statements, and post-service VA or private treatment records is it as likely as not (that is, a probability of 50 percent or greater) that the Veteran's bilateral sensorineural hearing loss and or tinnitus had its origin in service or is in any way related to the Veteran's active service?  Please reconcile/differentiate your opinion from the one of December 2015.  Also please indicate if any hearing loss found is likely the type seen in cases of acoustic trauma, or is more likely due to infection, advancing age, or other cause.

c) If the examiner cannot provide any of the requested opinions, they must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3. The AOJ must ensure that the examiner's report complies with this remand and answers the questions presented in the request.  The AOJ must also ensure that the examiner documents consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

4. After undertaking any other appropriate development, the AOJ shall re-adjudicate the issue on appeal.  If the AOJ does not fully grant the benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford him an opportunity to respond thereto. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




